



Exhibit 10(Q)


VF CORPORATION


AWARD CERTIFICATE


Restricted Stock


Number of Shares of Restricted Stock Awarded: ___


To: __________________________ (“Participant”)


I am pleased to advise you that you have been awarded the number of shares of
Restricted Stock set forth above under VF Corporation’s 1996 Stock Compensation
Plan, as amended (the “1996 Plan”), subject to the terms and conditions set
forth in the 1996 Plan and the attached Appendix.
[If you have not previously accepted and agreed to a Protective Covenants
Agreement with VF (or if VF is presenting you a new Protective Covenants
Agreement with this Award Certificate), the grant of this Award of Restricted
Stock is conditioned upon, and constitutes consideration for, your acceptance of
the Protective Covenants Agreement, the form of which has been provided to you
together with this Award Certificate. To meet this condition, you must accept
and agree to the Protective Covenants Agreement through the electronic
acceptance process for VF employees on Fidelity.com not later than 30 days from
the grant communication date. This electronic acceptance will constitute your
signature on the Protective Covenants Agreement. If you choose not to accept the
Protective Covenants Agreement by such deadline, this Award will be canceled
(however, you will continue to be bound by the most recent Protective Covenants
Agreement you accepted and to which you agreed (if any), as neither VF’s
presentation nor your rejection of the Protective Covenants Agreement provided
with this Award in any way impacts the validity and binding nature of the most
recent Protective Covenants Agreement you accepted and to which you agreed-only
your acceptance of and agreement to a new Protective Covenants Agreement will
modify your existing obligations).
If you have previously accepted and agreed to a Protective Covenants Agreement
with VF (and VF is not presenting you with a new Protective Covenants Agreement
with this Award Certificate), your acceptance of this Award constitutes your
acknowledgment of your obligations under the Protective Covenants Agreement;
however, neither VF’s presentation nor your rejection of this Award in any way
impacts the validity and binding nature of the most recent Protective Covenants
Agreement into which you have entered-only your acceptance of and agreement to a
new Protective Covenants Agreement will modify your existing obligations.]






VF CORPORATION


By: /s/ Steven E. Rendle
Steven E. Rendle
Chairman of the Board, President and
Chief Executive Officer
Dated: ________________ (“Grant Date”)






1

--------------------------------------------------------------------------------





VF CORPORATION


APPENDIX TO


AWARD CERTIFICATE


Terms and Conditions Relating to
Restricted Stock
1. Grant of Restricted Stock.


(a)
Grant of Restricted Stock under 1996 Plan. Participant has been granted the
shares of restricted common stock (the “Restricted Stock”) specified in the
Award Certificate under VF Corporation’s (the “Company’s”) 1996 Plan, copies of
which have been provided to Participant. All of the terms, conditions, and other
provisions of the 1996 Plan are hereby incorporated by reference into this
document. Capitalized terms used in this document but not defined herein shall
have the same meanings as in the 1996 Plan. If there is any conflict between the
provisions of this document and the mandatory provisions of the 1996 Plan, the
provisions of the 1996 Plan shall govern. By accepting the grant of the
Restricted Stock, Participant agrees to be bound by all of the terms and
provisions of the 1996 Plan (as presently in effect or later amended), the rules
and regula-tions under the 1996 Plan adopted from time to time, and the
decisions and determinations of the Committee made from time to time. The
Restricted Stock shall be issued promptly hereafter in Participant’s name (and
in any event within 30 days after the date of grant) but shall be subject to all
provisions of this Award Certificate.



(b)
Certain Restrictions. One or more stock certificates evidencing the Restricted
Stock shall be issued in the name of Participant but shall be held and retained
by the Company until the restrictions set forth herein shall have lapsed. All
such stock certificates shall bear the following legend:

“The shares of Common Stock evidenced by this Certificate are subject to the
terms and conditions of a Restricted Stock Award Certificate between the
registered owner and VF Corporation; such shares are subject to forfeiture under
the terms of said Award Certificate; and such shares shall not be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated except pursuant to the provisions of said Agreement, a copy of
which is available from VF Corporation upon request.”
Until the shares of Restricted Stock have become vested in accordance with
Paragraph 1(e), the Restricted Stock shall be subject to a risk of forfeiture as
provided in the 1996 Plan and this document. Until vested, such Restricted Stock
will be nontransferable, as provided in the 1996 Plan and Paragraph 1(d), and
Participant agrees that, upon request of the Company, he or she will deliver to
the Company stock powers or other instruments of transfer or assignment, duly
endorsed in blank with signature guaranteed, corresponding to each certificate
for Restricted Stock or distributions thereon. If Participant shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, Participant hereby irrevocably appoints the Secretary of the Company
as his or her attorney-in-fact to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company. Participant is subject to the VF Code of Business Conduct and related
policies on insider trading.


(c)
Dividends and Adjustments. Participant shall be entitled to receive with respect
to the Restricted Stock all dividends and distributions payable on Common Stock
(including for this purpose any forward stock split) if and to the extent that
he is the record owner of such Restricted Stock on any record date for such a
dividend or distribution and he has not forfeited such Restricted Stock on or
before the payment date for such dividend or distribution, subject to the
following terms and conditions:



2

--------------------------------------------------------------------------------







(i)
Regular Cash Dividends. All cash dividends and distributions payable with
respect to the Restricted Stock shall be retained by the Company and reinvested
in additional shares of Common Stock to be issued in the name of Participant.
Such reinvestment shall occur on the dividend payment date or under a procedure
that matches reinvestment of dividends under a dividend reinvestment plan
maintained by the Company and open to the participation of shareholders
generally.



(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or there occurs a forward split of Common Stock, then the Common Stock
issued or delivered as such dividend or distribution or resulting from such
stock split will be deemed to be additional Restricted Stock.



(iii)
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 1996 Plan, the Company shall retain any such dividend or
distribution and the Committee shall adjust the number of shares of Restricted
Stock in a manner that will prevent dilution or enlargement of Participant’s
rights with respect to the Restricted Stock, in an equitable manner determined
by the Committee. In addition, the Committee may vary the treatment of any
dividend or distribution as specified under Section 1(c) (i), (ii) or (iii), in
its discretion.



(iv)
Risk of Forfeiture of Restricted Stock Resulting from Dividends and Adjustments.
Shares of Restricted Stock or other property that directly or indirectly result
from dividends or distributions on or adjustments to a share of Restricted Stock
shall be subject to the same risk of forfeiture as applies to the granted
Restricted Stock.



(v)
Fractional Shares. No fractional shares shall be issued under this Agreement.
The Company will determine how to treat any fractional share or amounts that
would be deemed invested in a fractional share hereunder.



(d)
Non-Transferability. Until the Restricted Stock has become vested, neither
Participant nor any beneficiary shall have the right to, directly or indirectly,
donate, sell, alienate, assign, transfer, pledge, anticipate, or encumber
(except by reason of death) any shares of Restricted Stock, nor shall any such
shares of Restricted Stock be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of Participant or any beneficiary, or to the debts, contracts,
liabilities, engagements, or torts of Participant or any beneficiary or transfer
by operation of law in the event of bankruptcy or insolvency of Participant or
any beneficiary, or any legal process.



(e)
Vesting and Forfeiture. The Restricted Stock will vest as follows: 50% of the
Restricted Stock will vest on the second anniversary of the Grant Date, and 50%
of the Restricted Stock will vest on the fourth anniversary of the Grant Date
(each such vesting date being a “Stated Vesting Date”), except as otherwise
provided herein, if the Participant continues to be an employee of the Company
or any of its subsidiaries or affiliates through the applicable Stated Vesting
Date. If the foregoing condition is met and shares of Restricted Stock become
vested, all restrictions on such vested Restricted Stock shall lapse and all
shares of Common Stock representing the vested Restricted Stock shall be
delivered to Participant free of restrictions. Except to the extent set forth in
this Paragraph 1(e), upon Participant's Termination of Employment prior to an
applicable Stated Vesting Date, all unvested Restricted Stock shall be canceled
and forfeited and Participant shall have no further rights hereunder.



(i)
If Termination of Employment is an involuntary separation by the Company not for
Cause, a Pro Rata Portion (as defined below) of the Restricted Stock, less any
previously vested shares, shall vest immediately (but will not include any time
during which Participant receives Severance Pay), with any unvested Restricted
Stock in excess of such Pro Rata Portion canceled and forfeited.





3

--------------------------------------------------------------------------------







(ii)
If Termination of Employment is due to a Participant’s death or Disability (as
defined below), a Pro Rata Portion (as defined below) of Participant’s
Restricted Stock shall vest immediately, with any shares of unvested Restricted
Stock in excess of such Pro Rata Portion canceled and forfeited.



In addition, and notwithstanding anything in this Certificate to the contrary,
the Restricted Stock shall be forfeited and shall terminate immediately on the
Participant’s date of Termination of Employment for involuntary separation (the
date of termination of employment will be determined without giving effect to
any period during which severance payments may be made to a Participant) if
termination is prior to one year from the grant date.


(f)
Certain Definitions. The following definitions apply for purposes of this
Agreement:



(i)
"Cause" means (i), if the Participant has an Employment Agreement defining
"Cause," the definition under such Employment Agreement, or (ii), if the
Participant has no Employment Agreement defining "Cause," the Participant's
gross misconduct, meaning (A) the Participant's willful and continued refusal
substantially to perform his or her duties with the Company (other than any such
refusal resulting from his or her incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Participant by
the Board of Directors which specifically identifies the manner in which the
Board believes that the Participant has refused to perform his or her duties, or
(B) the willful engaging by the Participant in gross misconduct materially and
demonstrably injurious to the Company. For purposes of this definition, no act
or failure to act on the Participant's part shall be considered "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.



(ii)
"Disability" means (A), if Participant has an Employment Agreement defining
"Disability," the definition under such Employment Agreement, or (B), if
Participant has no Employment Agreement defining "Disability," Participant's
incapacity due to physical or mental illness resulting in Participant's absence
from his or her duties with the Company on a full-time basis for 26 consecutive
weeks, and, within 30 days after written notice of termination has been given by
the Company, Participant has not returned to the full-time performance of his or
her duties.



(iii)
"Pro Rata Portion" means a fraction the numerator of which is the number of days
that have elapsed from the Grant Date to the date of Participant's Termination
of Employment, not including any severance payment period for involuntary
separation, and the denominator of which is the number of days from the Grant
Date to the final Stated Vesting Date.



(iv)
"Termination of Employment" means termination of Participant's employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement.



(g)
Compliance with Code Section 409A. The Restricted Stock is intended to be exempt
from Section 409A of the Internal Revenue Code. The Participant will be subject
to federal income taxation no later than the Stated Vesting Date, regardless of
any delay in delivery of the share certificate thereafter.



2. Taxes.


(a)
If Participant properly elects, within 30 days after the Grant Date, to include
in gross income for federal income tax purposes an amount equal to the fair
market value (as of the Grant Date) of the Restricted Stock, Participant shall
make arrangements at the time of such election satisfactory to the Committee to
pay to the Company on a timely basis any federal, state or local income taxes
required to be withheld with respect to such shares. If Participant shall fail
to make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.





4

--------------------------------------------------------------------------------





(b)
If Participant does not make the election described in Paragraph 2(a) above,
Participant shall, no later than the date as of which the restrictions referred
to in Paragraph 1(e) hereof shall lapse, pay to the Company, or make
arrangements satisfactory to the Company for payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock, and the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to Participant
any federal, state, or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock. Unless, at least 90 days before the
applicable Stated Vesting Date or any earlier applicable vesting date,
Participant has made separate arrangements satisfactory to the Company for the
payment such mandatory withholding taxes, the Company will withhold from the
shares to be delivered upon vesting the number of whole shares having a Fair
Market Value equal to the amount of such mandatory withholding taxes, rounded to
the nearest whole share.



3. Miscellaneous.


(a)
Binding Effect; Written Amendments. The terms and conditions set forth in this
document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the Restricted Stock
and supersede any prior agreements or documents with respect thereto. No
amendment, alteration, suspension, discontinuation or termination of this
document which may impose any additional obligation upon the Company or
materially impair the rights of Participant with respect to the Restricted Stock
shall be valid unless in each instance such amendment, alteration, suspension,
discontinuation or termination is expressed in a written instrument duly
executed in the name and on behalf of the Company and, if Participant’s rights
are materially impaired thereby, by Participant.



(b)
No Promise of Employment. The Restricted Stock and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Participant has a right to continue as an officer, employee or
director of the Company or its subsidiaries for any period of time, or at any
particular rate of compensation.



(c)
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the State of North Carolina, and applicable federal law.



(d)
Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President -- Human Resources, and any notice to Participant shall be addressed
to Participant at Participant’s address as then appearing in the records of the
Company.



(e)
Shareholder Rights. Except as otherwise provided in this Agreement, Participant
shall have, with respect to all shares of Restricted Stock, all the rights of a
shareholder of the Company, including the right to vote the Restricted Stock.



(f)
Voluntary Participation. Participant’s participation in the Plan is voluntary.
The value of the Restricted Stock is an extraordinary item of compensation. As
such, the Restricted Stock is not part of normal or expected compensation for
purposes of calculating any severance, change in control payments, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.



4. Restricted Stock subject to Forfeiture Policy for Equity and Incentive Awards
in the Event of Restatement of Financial Results.


The Restricted Stock subject to this Award Certificate is subject to the
Company’s Forfeiture Policy for Equity and Incentive Awards in the Event of
Restatement of Financial Results as in effect at the date of this Award
Certificate. Such Policy imposes








5

--------------------------------------------------------------------------------







conditions that may result in forfeiture of such Restricted Stock or the
proceeds to you resulting from such Restricted Stock (a so-called “clawback”) in
certain circumstances if the Company’s financial statements are required to be
restated as a result of misconduct.






6